PER CURIAM.
In this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), our review of the record has revealed a scrivener’s error in the written sentence.
We reverse and remand with directions for the trial court to correct the written sentence in lower court case number 432009CF000449A. The trial court orally pronounced sentences on counts I and II of five years imprisonment both to run concurrently, but the written sentences reflect an additional ten-year period of probation. This must be corrected to reflect the oral pronouncement. Gallardo v. State, 991 So.2d 997 (Fla. 4th DCA 2008).

Reversed and remanded with directions.

MAY, C.J., HAZOURI and DAMOORGIAN, JJ., concur.